UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4309


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GUSTAVO LEDESMA-RESENDIZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Senior District Judge. (1:19-cr-00051-DKC-1)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Gregory Hall, LAW OFFICES OF MARC G. HALL, P.C., Greenbelt, Maryland, for
Appellant. Daniel Alan Loveland, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gustavo Ledesma-Resendiz pled guilty, pursuant to a written plea agreement, to

reentering the United States without permission after having been removed, 8 U.S.C.

§ 1326(a), and was sentenced to a below-Guidelines term of 24 months’ imprisonment. On

appeal, Ledesma-Resendiz’s counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues for appeal, but questioning

whether Ledesma-Resendiz’s sentence is procedurally and substantively reasonable.

Although advised of his right to file a supplemental pro se brief, Ledesma-Resendiz has

not done so.

       We review a criminal sentence, “whether inside, just outside, or significantly

outside the Guidelines range,” for reasonableness “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007. This review requires consideration

of both the procedural and substantive reasonableness of the sentence. Id. at 51. In

determining procedural reasonableness, we examine, among other factors, whether the

district court properly calculated the defendant’s advisory Guidelines range, gave the

parties an opportunity to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3553(a) factors, selected a sentence based on facts that were not clearly erroneous, and

sufficiently explained the selected sentence. Id. at 49-51. Only after determining that the

sentence is procedurally reasonable do we consider whether it is substantively reasonable,

“tak[ing] into account the totality of the circumstances.” Id. at 51. “Any sentence that is

within or below a properly calculated Guidelines range is presumptively reasonable. Such

a presumption can only be rebutted by showing that the sentence is unreasonable when

                                            2
measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d

295, 306 (4th Cir. 2014) (citation omitted).

       Our review of the sentencing transcript reveals no significant procedural or

substantive errors.   Ledesma-Resendiz’s 24-month sentence falls below his properly

calculated advisory Guidelines range of 30-37 months’ imprisonment. The district court

allowed the parties to present arguments, gave Ledesma-Resendiz the opportunity to

allocute, considered the relevant 18 U.S.C. § 3553(a) sentencing factors, and explained the

selected sentence. We therefore conclude that Ledesma-Resendiz has not met his burden

of rebutting the presumption that his below-Guidelines-range sentence is reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the criminal judgment. This

court requires that counsel inform Ledesma-Resendiz, in writing, of the right to petition

the Supreme Court of the United States for further review. If Ledesma-Resendiz requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Ledesma-Resendiz.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                               3